—In an action to recover damages for personal injuries, the defendant landlord, Mamie Lee, appeals from an order of the Supreme Court, Queens County (Dunkin, J.) dated July 10, 1992, which denied her motion for summary judg*634ment dismissing the complaint and the cross claims as against her.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Triable issues of fact exist with regard to the out-of-possession landlord’s liability for the plaintiffs injuries (see, Guzman v Haven Plaza Hous. Dev. Fund Co., 69 NY2d 559, 565; Administrative Code of City of NY § 27-128). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.